Siiiras, J.,
(concurring.) I entirely concur in the conclusion announced in the foregoing opinion of the circuit judge, to the effect that it was error to hold, as matter of law, that Smothers, the wreck-master, was a fellow-servant with plaintiff, for whose negligence in the control of the work of removing the wrecked cars from the line of railway the company could not be held responsible, and that consequently a new trial should be granted. I cannot, however, yield assent to the views therein expressed as to the lest to be applied in determining whether, in a given case, parties occupy the position of co-einployes. It is said that embarrassments surround a ease of this kind since the decision of the Ross Case, by the supreme court. As I understand the principle intended to be recognized by the supreme court in the Ross Case, it is that where a given operation connected with a railway requires care and oversight for the proper performance thereof, and for that purpose there is placed in charge thereof one clothed with the duty of supervising and managing the given work, having the power of control and direction over those employed in the details of the same, who in turn are expected to obey the orders and'instructions of the former, such person, in carrying out the duty of control, supervision, and management, represents the company, and for his negligence in the performance thereof the company is responsible. The test of responsibility is not the question whether the person guilty of negligence is at the head of some recognized department of the corporate business. Responsibility on the part of the company arises out of the fact that the power of control, management, and direction has been conferred upon the one touching the special business in hand, and the duty of obedience is exacted from the others. The one is charged with the duty of controlling, managing, directing; the others, with that of obedience and performance; and the relation thus constituted is not. that of co-employes, but that of the representative of the company and its employes. Under such circumstances, the railway company looks to the person who exercises the power of control and management, whether he be called a superintendent, manager, road-master, conductor, boss, foreman, or what not, for the proper performance of the special work placed under his charge, and requires of those working under his direction obedience to his orders. Where obedience is thus exacted, responsibility is incurred. The railway company cannot, in effect, say to its employes: “Here is certain work to be done, requiring care and skill to secure its proper performance. In the doing it, we pla,ce you under the control of A. B., to whose skill and judgment we intrust the management of the work, and we require of you obedience to his orders and directions.” *672And then, when sought to be held liable for the negligence of A. B. in the management of said work, causing injury to one under his control, say: “A. B. did not represent the company. He was not the head of a department, or its equivalent. The work at which you were employed under his control was a small matter. Only a few men were subject to his orders. He was not clothed with the dignity of a vice-principal. He bossed you, but he did not represent the company. He was merely your co-servant; and the company, which required you to obey his orders, is not responsible for the result of such orders.” The test is not necessarily to be found in the extent of the work to be done, in the number of men employed, the size of a yard, or other like considerations. When the work to be done is of such a nature that supervision thereof is required, and the company confides to one the duty of exercising control and management, and demands of others obedience to his behests, it cannot be said that all occupy the same position towards the company, and towards each other. In the management of the business, the one speaks for and represents The company, and, in carrying out the orders or obeying the directions of the one, the others are obeying the commands of the master. For negligence in the exercise of the duty of supervision and control, which is a duty of the master not to be evaded, the corporation is responsible to one injured thereby, unless he is also guilty of negligence contributing to the injury. The test of responsibility, it seems to me, must be sought in this matter of the exercise, on the one hand, of control and supervision, and on the other of the dutj’ of obedience to such supervision; and this relation may exist without regard to the extent of the work intrusted to the supervision of the representative of the company. Such seems to me to be the tendency of the later decisions upon this question, and, on principle, it seems to me to be the rule best calculated to produce beneficial results, when applied to the relations between railway companies and their numerous classes of employes.